DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-23, 26-32, and 35-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wakelam et al. US 2005/0038636 (“Wakelam”).
Wakelam discloses:
21.	A computer-implemented automated design, modeling and manufacturing system, comprising:
at least one processor; and
a non-transitory computer-readable storage medium having instructions that, when executed by the processor, cause the system to:
receive a schematic drawing of a construction project (e.g., [105]: “once the building configuration is determined”);
identify a plurality of elements in the schematic drawing (e.g., [0105]: “girder, beam, joist and pier”, “each structural member”);
receive parametric information associated with the project, the parametric information including one or more of: structural constraints, heating requirements, ventilation requirements, water requirements, electrical requirements, and occupancy requirements associated with the project (e.g., [0086], [0105]: “The live load requirements are sent to the Structural massing element and are based on the building design”); and
generate, using the elements and the parametric information, a coordination drawing of the project, the coordination drawing showing routing of the elements based on the parametric information (e.g., [0018]: “”automatically generates the appropriate building design in the form of a coordinated building model and generates the coordinated design documents necessary to construct the building”, [0027]: “coordinated design and construction drawings”, [0086], [0105]: “From these computations, the member size and reinforcing steel size, spacing, configuration and location are determined. Any changes made to the design parameters will result in a redesign of the building model all the way down to the size, spacing, configuration and location of the reinforcing steel”, [0106]).  
22.	The system of claim 21, wherein the generated coordinated drawing includes a bill of materials associated with the schematic drawing (e.g., [0015]: “quantities of components and materials used”).  
23.	The system of claim 22, further comprising a manufacturing machine for manufacturing one or more of the elements (e.g., [0107]).  
26.	The system of claim 21, wherein the generated coordination drawing shows routing of the elements through a wall or a floor (e.g., [0068], [0082]-[0083], [0103]).  
27.	The system of claim 21, wherein the generate includes to resize one of the elements based on the parametric information (e.g., [0105]-[0106]: “Any changes made to the design parameters will result in a redesign of the building model all the way down to the size, spacing, configuration and location of the reinforcing steel”).  
28.	The system of claim 21, wherein the generate includes to determine a clearance between two of the elements (e.g., [0108], [0125]).  
29.	The system of claim 21, wherein the generate includes to apply a set of standards to the plurality of elements (e.g., [0031]).  
30.	A computer-implemented method, comprising:
receiving a schematic drawing of a construction project (e.g., [105]: “once the building configuration is determined”);
identifying a plurality of elements in the schematic drawing (e.g., [0105]: “girder, beam, joist and pier”, “each structural member”);
receiving parametric information associated with the project, the parametric information including one or more of: structural constraints, heating requirements, ventilation requirements, water requirements, electrical requirements, and occupancy requirements associated with the project (e.g., [0086], [0105]: “The live load requirements are sent to the Structural massing element and are based on the building design”); and
generating, using the elements and the parametric information, a coordination drawing of the project, the coordination drawing showing routing of the elements based on the parametric information (e.g., [0018]: “”automatically generates the appropriate building design in the form of a coordinated building model and generates the coordinated design documents necessary to construct the building”, [0027]: “coordinated design and construction drawings”, [0086], [0105]: “From these computations, the member size and reinforcing steel size, spacing, configuration and location are determined. Any changes made to the design parameters will result in a redesign of the building model all the way down to the size, spacing, configuration and location of the reinforcing steel”, [0106]).  
31.	The method of claim 30, wherein the generated coordinated drawing includes a bill of materials associated with the schematic drawing (e.g., [0015]: “quantities of components and materials used”).  
32.	The method of claim 31, further comprising manufacturing one or more of the elements (e.g., [0107]).  
35.	The method of claim 30, wherein the generated coordination drawing shows routing of the elements through a wall or a floor (e.g., [0068], [0082]-[0083], [0103]).  
36.	The method of claim 30, wherein the generating includes resizing one of the elements based on the parametric information (e.g., [0105]-[0106]: “Any changes made to the design parameters will result in a redesign of the building model all the way down to the size, spacing, configuration and location of the reinforcing steel”).  
37.	The method of claim 30, wherein the generating includes determining a clearance between two of the elements (e.g., [0108], [0125]).  
38.	The method of claim 30, wherein the generating includes applying a set of standards to the plurality of elements (e.g., [0031]).   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 25, 33, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wakelam in view of Franco US 2007/0107366.
Wakelam discloses:
24.	
25.	The system of claim 24, wherein the manufacturing machine uses the bill of materials to produce an item for the project (e.g., [0015]: “These quantities are passed directly to an Interview Estimate element where they are accumulated and priced for output either as a graphical estimate sheet in the database, or as the content of a transfer data file for passing to the cost estimating and scheduling systems”).  

34.	The method of claim 33, wherein the manufacturing includes using the bill of materials to produce an item for the project.  
 
Wakelam discloses manufacturing a steel rebar system (e.g., [0105]-[0107]), but does not explicitly disclose that the manufacturing is performed with a plasma machine or a pipe cutting machine, as recited in claims 24 and 33.
Franco discloses an apparatus and method for manufacturing steel poles and columns using a plasma machine (e.g., [0033]-[0034], [0060]).
Wakelam and Franco are analogous art since both pertain to steel manufacturing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wakelam with Franco since Franco teaches that plasma cutting is a suitable method for manufacturing steel columns and beams of the type disclosed in Wakelam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
09/04/22